NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with Fed. R. App. P. 32.1



                    United
                     To be citedStates       Court
                                 only in accordance      of R.Appeals
                                                    with Fed.  App. P.
                            32.1Not to be cited per Circuit Rule 53
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                   Submitted July 6, 2007∗
                                   Decided August 6, 2007


                                             Before

                       Hon. FRANK H. EASTERBROOK, Chief Judge

                       Hon. MICHAEL S. KANNE, Circuit Judge

                       Hon. TERENCE T. EVANS, Circuit Judge



No. 07-1769
                                                              Appeal from the United
LUDMYLA SKORYCHENKO,                                          States District Court for the
     Plaintiff-Appellant,                                     Western District of
                                                              Wisconsin.
               v.
                                                              No. 06 C 78
WOMEN’S COMMUNITY, JOHN M. SCHELLPFEFFER,                     John C. Shabaz, Judge.
and ANDREW W. SCHMIDT,
     Defendants-Appellees.



                                              Order

      Last year we held that the complaint in this case sufficed to state a claim,
and we remanded for further proceedings. No. 06-2164 (7th Cir. Nov. 1, 2006)
(unpublished order). The district court then granted summary judgment for the
defendants on the federal claims (dismissing state-law claims without prejudice),


       ∗  This successive appeal has been submitted to the original panel under Operating
Procedure 6(b). After examining the briefs and the record, we have concluded that oral argument is
unnecessary. See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 07-1769                                                             Page 2


and plaintiff has appealed a second time.

       All of the federal theories depend on plaintiff’s contention that defendants
discriminated against her on the basis of her Ukrainian national origin. To
establish discrimination, plaintiff had to establish that other persons, similarly
situated but of a different national origin, were treated better than she was. The
district court concluded that a reasonable jury could not find discrimination on this
record, and we agree. All of plaintiff’s arguments boil down to contentions that she
was entitled to one or another benefit. But the possibility that defendants made a
mistake does not establish discrimination. Plaintiff’s brief does not identify any
similarly situated person of different national origin who received the benefits that
plaintiff sought. Accordingly, the record would not permit a reasonable fact-finder to
conclude that discrimination occurred.

                                                                            Affirmed